In the case of Sullivan v. Sullivan Timber Co., 103 Ala. 371,15 So. 941, 25 L.R.A. 543, this court construed section 4 of article 14 of the Constitution of 1875, which was as follows: "And such corporation [foreign corporation] may be sued in any county where it does business." This provision was readopted in the same language in the Constitution of 1901, § 232. By the readoption of such clause the construction placed upon the Constitution of 1875, became thereby adopted by the constitutional convention of 1901. The Sullivan Case, supra, clearly construed this provision to be mandatory and restrictive. The following is quoted for convenience:
"But it must be observed that the essential fact, upon which the liability to suit in other counties depends, is, that it'does business' in such counties; as the essential factrendering it liable to a personal action, in the courts of thestate, prior to the Constitution, was, that it was doingbusiness within the state. The material changes, which theConstitution works, are that the corporation becomes liable tosuit in any county in which it does business, and the processmay be served, compelling it to appear, upon an agent anywherein the state. The words of the statute are plain andunambiguous. There is no room for construction or interpretation, or for an inquiry into the policy of the provision, or the motives which it may be supposed induced its adoption. It speaks of the present, not of the past, or of the future. The words, 'does business,' are equivalent in meaning, and expressive of the same thought, as the words 'doing business.' Unless we deflect these words from their plain and usual signification, or import into the Constitution words not found there, we are constrained to the conclusion that a foreign corporation having a known place of business in the state, is not subject to a personal action, in a county beyondsuch place of business, unless, at the time of the commencementof suit, it was doing business in such county, and that it is immaterial that the contract was made, or the cause of actionarose, on which the suit is founded, at some past time when thecorporation was doing business in such county."
When the opinion in the case of Case Threshing Mach. Co. v. McGuire, supra, stated that the clause was permissive, and not restrictive, and at the same time held that a foreign corporation could not be sued in a county where a tort was committed, as provided in section 10467, we think the opinion was correct in its conclusion, but failed to state properly the interpretation of the Constitution as embraced in the Sullivan Case, supra, and failed properly to construe the case of Lewis v. International Ins. Co., 198 Ala. 411, 73 So. 629. If, as the opinion states, the Constitution was permissive and not restrictive, the effect would call for a different result than that stated in the McGuire Case, supra. The court also quotes from the Sullivan Case to the effect that the question of venue in the Constitution is dependent upon the foreign corporation doing business in the county when the suit is begun. The opinion evidently said what was not intended in stating that the Constitution was permissive, and not restrictive, in this respect. The effect of the Sullivan Case was also observed in the Lewis Case, supra. In both it is held only to apply when the foreign corporation has designated a known place and an authorized agent in this state.
In the case of Southern R. Co. v. Goggins, 198 Ala. 642,73 So. 958, the question involved related to the venue of a suit as respects the precinct of a county and not as respects the county itself. The question we are now considering relates to the proper county. The court quoted a part of the above expression from the Sullivan Case; also from other cases which applied only to domestic corporations, and contained a statement to the effect that a county in which a tort arose may be the venue of a suit against a foreign corporation. The citations relate to domestic corporations, and the rule as applied to them is there correctly stated. No effort is made to differentiate or explain the Sullivan Case. This statement in the Goggins Case was not there in point. The Sullivan Case has been cited many times and never disapproved. This portion of it was likewise quoted in our more recent case of Jefferson Island Salt Co. v. Longyear, 210 Ala. 352, 98 So. 119. It is expressly stated that the court approves such quotation. It will be observed that it is also quoted in practically all our cases on this subject, and nowhere departed from nor questioned in any respect. It related to an action in assumpsit, and not in tort; but the rule stated is applied expressly to all actions of a personal nature. This must now be treated as authoritative and conclusive to the effect that in the respect under consideration section 232 is restrictive, and a venue statute in conflict with it cannot stand.
It results that the application for rehearing must be overruled.
All the Justices concur. *Page 684